UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
CORDOBA INITIATIVE             )
CORPORATION,                   )
                               )
          Plaintiff,           )
                               )
          v.                   )   Civil Action No. 11-1541 (RWR)
                               )
ROBERT LESLIE DEAK, et al.,    )
                               )
          Defendants.          )
______________________________)

                           MEMORANDUM ORDER

     Plaintiff Cordoba Initiative Corporation (“Cordoba”) filed

this lawsuit against Robert Leslie Deak and his wife,

Moshira Soliman, alleging that Cordoba was the victim of fraud

when Deak misrepresented the value of a condominium unit (“Unit

201”) in the District of Columbia, sold it to Cordoba, and did

not transfer the title.1    The complaint alleges that although

Deak promised that he would provide Cordoba with both a lease and

a sales contract covering Unit 201 once Cordoba transferred

funds, Deak never had a sales contract prepared or transferred

title after Cordoba transferred $1.5 million as Deak requested.

Compl. ¶¶ 19-22.   The complaint also alleges that the defendants

used the proceeds to buy another condominium in the same building

(“Unit 303") two weeks after Cordoba transferred its funds.



     1
       The background of this case is discussed more fully in
Cordoba Initiative v. Deak, Civil Action No. 11-1541 (RWR),
2012 WL 5285132, at * 1-2 (D.D.C. October 26, 2012).
                                 - 2 -

Compl.   ¶ 26.   Cordoba asks that a constructive trust be imposed

upon both Units.

     Cordoba filed the complaint in this matter in August 2011.

Three days later, it filed with the Recorder of Deeds notices of

lis pendens on Unit 201 and its accompanying parking spot, and on

Unit 303, reflecting the pendency of this action.     Defs.’ Mem. in

Supp. of Mot. to Cancel Lis Pendens (“Defs.’ Mem.”) at 2-3.      On

April 8, 2013, the defendants entered into a contract to sell

Unit 201.    The sale is scheduled to close on May 8, 2013, and is

subject to the defendants delivering clear title.     On April 16,

2013, the defendants were approved for a home equity line of

credit on Unit 303 contingent on a title search.     Id. at 3.

     The defendants have moved to cancel and release the notices

of lis pendens.    The defendants argue that the notices are

ineffective and were filed improperly because the action does not

affect the title to real property, see Defs.’ Mem. at 5-6, and

that the defendants will be irreparably harmed without

cancellation of the notices because they might be unable to

complete the sale of Unit 201 and might not receive the home

equity line of credit on Unit 303, see Defs.’ Mem. at 8-10.      The

defendants seek sanctions against the plaintiff for recording the

notices.    Id. at 6.   The plaintiff opposes, arguing that

recordation was proper since the complaint asserts a proper

interest in the Units and seeks a constructive trust on them, and
                                 - 3 -

that the defendants cannot show a liklihood of success on the

merits or that the balance of harms or the public interest favors

the defendants.   Pl.’s Opp’n at 6-8.

                                   I

     A notice of lis pendens in the District of Columbia is

“effective only if the underlying action or proceeding directly

affects the title to or tenancy interest . . . or other ownership

interest in real property situated in the District of

Columbia[.]”   D.C. Code § 42-1207(b).   “The purpose of a lis

pendens is ‘to enable interested third parties to discover the

existence and scope of pending litigation affecting property.’”

McNair Builders v. 1629 16th St., L.L.C., 968 A.2d 505, 507 (D.C.

2009) (quoting Heck v. Adamson, 941 A.2d 1028, 1029 (D.C. 2008)

(internal quotation omitted)).    However,

     [a] person with an ownership interest in real property
     upon which a notice of pendency of action has been
     filed under this section may . . . file a motion to
     cancel the notice . . . [and the] court . . . may issue
     an order canceling the notice of pendency of action
     prior to the entry of judgment in the underlying action
     or proceeding if the court finds . . . [t]he moving
     party will suffer an irreparable injury if the notice
     is not cancelled; . . . [t]he moving party has
     demonstrated a substantial likelihood of success on the
     merits in the underlying action or proceeding; . . .
     [a] balancing of the potential harms favors the moving
     party; and [t]he public interest favors cancelling the
     notice[.]

D.C. Code § 42-1207 (g)-(h).   The District of Columbia Court of

Appeals has stated, though, that any equitable power a court has

to order cancellation of a notice of lis pendens before judgment
                               - 4 -

in the underlying action “must be exercised parsimoniously.”

Heck, 941 A.2d at 1030; see also McWilliams Ballard, Inc. v.

Level 2 Dev., 697 F. Supp. 2d 101, 111 (D.D.C. 2010) (citing

Heck).

                                II

     The defendants’ argument that the notices are ineffective is

not supported by the record.   The complaint adequately alleges

plaintiff's ownership and tenancy interests in Unit 201.    The

allegation that Cordoba paid to rent and buy Unit 201 and the

owning defendants provided neither a lease nor a sales contract

in return directly affects the parties’ ownership interests in

realty here.

     Deak claims that the original transfer of Cordoba funds was

not solely for the purchase of Unit 201 but was also in

connection with an agreement for Deak’s company to provide

extensive consulting services to Cordoba.    Deak adds that the

parties terminated the consulting services agreement and

therefore the notices do not directly affect the title to the

Units he owns.   Defs.’ Reply at 2.    Whatever additional terms may

have attached to the money transfer, Deak’s showing does nothing

to disprove that one of the purposes of the money transfer was to

give Cordoba a tenancy and ownership interest in Unit 201 as the

complaint pleads.   To the contrary, Deak’s letter asking Cordoba

to make the transfer corroborates that purpose.    Defs.’ Reply,
                                - 5 -

Deak Reply Affid. (“Reply Affid.”), Ex. D (“Cause Management is

prepared to arrange for the transfer to you of a property located

at 3030 K Street, NW, Unit 201, Washington DC . . . .      In order

to do so, we will need to receive a wire transfer of $1,500,000

. . . .    Once the funds are received, Cause Management will

arrange to transfer the property to your control[.]”).

     The complaint also alleges that Cordoba’s funds fraudulently

obtained by the defendants to secure Cordoba’s interests in Unit

201 were used by the defendants to obtain Unit 303 just two weeks

later.    Where one party improperly obtains another’s funds and

uses them to obtain an interest in real property, a constructive

trust upon that property is an available remedy.     Heck, 941 A.2d

at 1029.    Seeking such a trust asserts a sufficient ownership

interest to support the filing of a notice of lis pendens.      Id.

at 1030; McWilliams, 697 F. Supp. 2d at 110.

                                 III

     The defendants fail to show that they are entitled to an

order cancelling the notices.    Their claim of irreparable harm is

supported by no more than speculation that they might lose their

buyer on Unit 201 and might lose their line of credit on

Unit 303.    They do not demonstrate certainty of harm,

impossibility of extending deadlines, irretrievable loss of

title, preclusion from reapplying for new lines of credit, or

other evidence of irreparability.      The defendants make an anemic
                                - 6 -

showing of likelihood of success on the merits.    Nothing they

present dispels the strong evidence of a bargained-for transfer

of a property interest in Unit 201 that they at minimum

suspiciously failed to honor.    Concerning Unit 303, Deak confirms

that he asked Cordoba when he could expect the funds so “we do

not lose the other property[,]” Reply Affid., Ex. C, but denies

in his reply affidavit that he used any of the funds from Cordoba

to purchase Unit 303, Reply Affid. at 17; see also Answer ¶ 26.

Deak’s sworn denial may slightly tip the balance against Cordoba

on likelihood of success on the merits of the claim for a

constructive trust on Unit 303, but it does not overcome the weak

showing of irreparable harm if the notice on Unit 303 is not

removed.    Nor do the defendants show that the public interest

favors removing public notice that litigation is pending over

properties as to which colorable showings of fraud have been

made.   In light of all of these factors, the balance of harms is

insufficient to tilt in favor lifting the notices.

                                 IV

     The defendants have not shown that cancelling the notices of

lis pendens or imposing sanctions would be proper.    Therefore, it

is hereby

     ORDERED that the defendants’ emergency motion [35] to quash

notices of lis pendens be, and hereby is, DENIED.    It is further
                              - 7 -

     ORDERED that the defendants’ emergency motion [36] for a

hearing on the motion to quash notices of lis pendens be, and

hereby is, DENIED as moot.

     SIGNED this 6th day of May, 2013.



                                           /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge